Citation Nr: 1426788	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  06-02 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from February 1978 to August 1978 and from November 1990 to May 1991, and had additional service in the Army National Guard.  The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an October 2004 rating decision of the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's claim of service connection for PTSD.  [The record is now in the jurisdiction of the San Diego, California RO.]  In a decision issued in December 2009, the Board upheld the RO's decision.  The Veteran appealed that decision to the Court.  In October 2011, the Court issued a mandate that vacated the December 2009 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in its July 2011 memorandum decision.  In February 2012, the Board determined that new and material evidence had been received to reopen a claim of service connection for PTSD, and remanded the claim on de novo review for additional development.  In October 2013, the case was again remanded for additional development.

The Board notes that the Veteran was granted service connection for anxiety disorder not otherwise specified in a February 2013 rating decision.  Nevertheless, the current claim of service connection for the specific diagnosis of PTSD remains before the Board.

Claims seeking an increased rating for pseudofolliculitis barbae and service connection for a knee disability and a hip disability have been raised (in March 2014), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.

REMAND

On review of the record the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The record reflects that the Veteran receives Social Security Administration (SSA) benefits due to a psychiatric disability.  Pursuant to the Board's October 2013 remand, SSA records for the Veteran were obtained; however, the decision awarding such benefits is not associated with the record.  A request to SSA for a complete set of records pertaining to the Veteran, including any decision and the medical evidence considered in making the decision, is necessary.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure from SSA complete copies of all records pertaining to the Veteran's claim for SSA disability benefits, including the decision awarding him such benefits and all medical evidence considered.  Any negative search result is to be noted in the record and communicated to the Veteran.

2.  The AOJ should ensure that all development sought is completed, arrange for any further development suggested by the additional evidence received (including obtaining an addendum medical opinion if necessary to evaluate the additional evidence), and then readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

